              Case 3:13-cv-05974-MJP Document 233 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          THAN ORN, et al.,                                  CASE NO. C13-5974 MJP

11                                  Plaintiffs,                DISMISSAL ORDER

12                  v.

13          CITY OF TACOMA, et al.,

14                                  Defendants.

15

16          On December 4, 2020, the Parties notified the Court that a settlement had been reached in

17   this matter, and it appears that no issue remains for the Court’s determination. The Court

18   ORDERS that this action and all claims asserted herein are DISMISSED with prejudice and

19   without costs to any party.

20          In the event that the settlement is not perfected, any party may move to reopen the case,

21   provided that such motion is filed within thirty (30) days of the date of this order. Any trial date

22   and pretrial dates previously set are hereby VACATED and any pending motions are

23   STRICKEN.

24


     DISMISSAL ORDER - 1
             Case 3:13-cv-05974-MJP Document 233 Filed 12/14/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated December 14, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
